DETAILED ACTION
Claims 1-30 are presented for examination.
Claims 1, 14, 20, and 26 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15, 20, 21, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia, NPL “MAC CE for guard symbols indication”, R2-2000850, in view of You et al., (hereinafter Park), U.S. Publication No. 2022/0131729 (Provisional Support 62/888,388, filed on Aug. 16, 2019).

As per claim 1, Nokia discloses a method of wireless communication at a wireless device [page 1, section 1, a method of wireless communication at a wireless device (IAB node)], comprising: 
transitioning between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function [page 1, section 1, page 3, section 5.18.XX, page 4, Table 6.1.3.XX-1, transitioning between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function (where the IAB-node transitions between IAB-node MT and IAB-node DU)]; and 
scheduling a communication [page 1, section 1, page 3, section 5.18.XX, scheduling a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].
Nokia does not explicitly disclose scheduling a communication with a child node of the wireless device using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function.
However, You teaches scheduling a communication with a child node of the wireless device using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [fig. 11-13, 45, paragraphs 0126, 0128, 0133, 0374, 0383, 0409, 0410, 0473, scheduling a communication with a child node of the wireless device using the DU function of the wireless device (link between a DU and a child MT; a child link) based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent node transmits information about the number of guard symbols (and/or gap values) to the MT (to be applied to the MT))], [provisional support page 14, 23, 24, 26-28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling a communication with a child node of the wireless device as taught by You because it would provide the Nokia's method with the enhanced capability of increasing communication stability [You, paragraph 0005].

As per claim 2, Nokia discloses the method of claim 1, 
wherein if the one or more guard symbols are provided by the parent node, the wireless device schedules the communication using the DU function without adjustment [page 1, section 1, page 3, section 5.18.XX, wherein if the one or more guard symbols are provided by the parent node, the wireless device schedules the communication using the DU function without adjustment (parent IAB-node may transmit the Provided Guard Symbols)].

As per claim 14, Nokia discloses an apparatus for wireless communication at a wireless device [page 1, section 1, an apparatus for wireless communication at a wireless device (IAB node)], comprising: 
means for transitioning between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function [page 1, section 1, page 3, section 5.18.XX, page 4, Table 6.1.3.XX-1, means for transitioning between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function (where the IAB-node transitions between IAB-node MT and IAB-node DU)]; and 
means for scheduling a communication [page 1, section 1, page 3, section 5.18.XX, means for scheduling a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].
Nokia does not explicitly disclose scheduling a communication with a child node of the wireless device using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function.
However, You teaches scheduling a communication with a child node of the wireless device using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [fig. 11-13, 45, paragraphs 0126, 0128, 0133, 0374, 0383, 0409, 0410, 0473, scheduling a communication with a child node of the wireless device using the DU function of the wireless device (link between a DU and a child MT; a child link) based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent node transmits information about the number of guard symbols (and/or gap values) to the MT (to be applied to the MT))], [provisional support page 14, 23, 24, 26-28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling a communication with a child node of the wireless device as taught by You because it would provide the Nokia's apparatus with the enhanced capability of increasing communication stability [You, paragraph 0005].

As per claim 15, Nokia discloses the apparatus of claim 14, 
wherein the means for scheduling is further configured to schedule the communication using the DU function without adjustment when the one or more guard symbols are provided by the parent node [page 1, section 1, page 3, section 5.18.XX, wherein the means for scheduling is further configured to schedule the communication using the DU function without adjustment when the one or more guard symbols are provided by the parent node (parent IAB-node may transmit the Provided Guard Symbols)].

As per claim 20, Nokia discloses an apparatus for wireless communication at a wireless device [page 1, section 1, an apparatus for wireless communication at a wireless device (IAB node)], comprising: 
a memory; and at least one processor coupled to the memory and configured to:  transition between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function [page 1, section 1, page 3, section 5.18.XX, page 4, Table 6.1.3.XX-1, transition between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function (where the IAB-node transitions between IAB-node MT and IAB-node DU)]; and 
schedule a communication [page 1, section 1, page 3, section 5.18.XX, schedule a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].
Nokia does not explicitly disclose scheduling a communication with a child node of the wireless device using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function.
However, You teaches scheduling a communication with a child node of the wireless device using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [fig. 11-13, 45, paragraphs 0126, 0128, 0133, 0374, 0383, 0409, 0410, 0473, scheduling a communication with a child node of the wireless device using the DU function of the wireless device (link between a DU and a child MT; a child link) based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent node transmits information about the number of guard symbols (and/or gap values) to the MT (to be applied to the MT))], [provisional support page 14, 23, 24, 26-28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling a communication with a child node of the wireless device as taught by You because it would provide the Nokia's apparatus with the enhanced capability of increasing communication stability [You, paragraph 0005].

As per claim 21, Nokia discloses the apparatus of claim 20, 
wherein the at least one processor is further configured to schedule the communication using the DU function without adjustment, when the one or more guard symbols are provided by the parent node [page 1, section 1, page 3, section 5.18.XX, wherein the at least one processor is further configured to schedule the communication using the DU function without adjustment, when the one or more guard symbols are provided by the parent node (parent IAB-node may transmit the Provided Guard Symbols)].

As per claim 26, Nokia discloses a non-transitory computer-readable medium storing computer executable code for wireless communication at a wireless device [page 1, section 1, wireless communication at a wireless device (IAB node)], the code when executed by a processor cause the processor to: 
transition between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function [page 1, section 1, page 3, section 5.18.XX, page 4, Table 6.1.3.XX-1, transition between use of a mobile termination (MT) function at the wireless device and use of a distributed unit (DU) function (where the IAB-node transitions between IAB-node MT and IAB-node DU)]; and 
schedule a communication [page 1, section 1, page 3, section 5.18.XX, schedule a communication (resources allocated for new transmission)] using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [page 1, section 1, page 3, section 5.18.XX, page 4, 6.1.3.XX, using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent IAB-node may transmit the Provided Guard Symbols MAC CE to the MAC entity to indicate the provided number of guard symbols that will not be used for the IAB-node MT in slots where the I[AB-node transitions between IAB-node MT and IAB-node DU)].
Nokia does not explicitly disclose scheduling a communication with a child node of the wireless device using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function.
However, You teaches scheduling a communication with a child node of the wireless device using the DU function of the wireless device based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function [fig. 11-13, 45, paragraphs 0126, 0128, 0133, 0374, 0383, 0409, 0410, 0473, scheduling a communication with a child node of the wireless device using the DU function of the wireless device (link between a DU and a child MT; a child link) based on whether one or more guard symbols are provided for an allocation from a parent node for the MT function (the parent node transmits information about the number of guard symbols (and/or gap values) to the MT (to be applied to the MT))], [provisional support page 14, 23, 24, 26-28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Nokia by scheduling a communication with a child node of the wireless device as taught by You because it would provide the Nokia's medium with the enhanced capability of increasing communication stability [You, paragraph 0005].

As per claim 27, Nokia discloses the non-transitory computer-readable medium of claim 26, further comprising 
code to schedule the communication using the DU function without adjustment, when the one or more guard symbols are provided by the parent node [page 1, section 1, page 3, section 5.18.XX, schedule the communication using the DU function without adjustment, when the one or more guard symbols are provided by the parent node (parent IAB-node may transmit the Provided Guard Symbols)].

Claims 3-13, 16-19, 22-25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia, in view of Park et al., (hereinafter Park), U.S. Publication No. 2020/0252847.

As per claim 3, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein if the one or more symbols are not provided by the parent node, the wireless device schedules the communication using the DU function based on interference conditions.
However, Park teaches wherein if the one or more symbols are not provided by the parent node, the wireless device schedules the communication using the DU function based on interference conditions [paragraphs 0362, 0421, 0424, 0453, wherein if the one or more symbols are not provided by the parent node, the wireless device schedules the communication using the DU function based on interference conditions (IAB may implement mechanisms to resolve interference experienced at the IAB-node between access and backhaul links at an IAB-node; interfering IAB-node is transmitting in DL via its DU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling the communication using the DU function based on interference conditions as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 4, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node [paragraphs 0421, 0438, 0449, wherein scheduling the communication using the DU function includes selecting a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by selecting a link having a lower interference level from the allocation from the parent node as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 5, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)],Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a beam direction based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a beam direction based on the one or more symbols not being provided by the parent node [paragraphs 0241, 0262, 0264, 0349, 0362, 0431, wherein scheduling the communication using the DU function includes selecting a beam direction based on the one or more symbols not being provided by the parent node (estimating a beam quality of a links between a wireless device and a base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling the communication using the DU function includes selecting a beam direction as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 6, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a communication direction based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a communication direction based on the one or more symbols not being provided by the parent node [paragraphs 0264, 0266, 0353, wherein scheduling the communication using the DU function includes selecting a communication direction based on the one or more symbols not being provided by the parent node (route selection)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by selecting a communication direction as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 7, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a transmission power based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a transmission power based on the one or more symbols not being provided by the parent node [paragraphs 0266, 0295, 0431, wherein scheduling the communication using the DU function includes selecting a transmission power based on the one or more symbols not being provided by the parent node (a UE may change receive and/or transmit bandwidths, e.g., to shrink during period of low activity to save power; UE may determine a transmit power for a transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by selecting a transmission power as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 8, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes selecting a rate for the communication based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes selecting a rate for the communication based on the one or more symbols not being provided by the parent node [paragraphs 0418, 0423, 0424, wherein scheduling the communication using the DU function includes selecting a rate for the communication based on the one or more symbols not being provided by the parent node (the second access node and/or the third access node may determine the packet transmission reliability based on at least one of: a packet loss rate/packet error rate at each access node of the backhaul link of the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by selecting a rate for the communication as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 9, Nokia discloses the method of claim 8, Nokia does not explicitly disclose wherein the rate is based on one or more of a modulation and coding scheme (MCS) or a rank.
However, Park teaches wherein the rate is based on one or more of a modulation and coding scheme (MCS) or a rank [paragraphs 0198, 0240, 0246, 0420, 0421, wherein the rate is based on one or more of a modulation and coding scheme (MCS) or a rank (supported transmission modulation order)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by including a modulation and coding scheme (MCS) or a rank as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 10, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein scheduling the communication using the DU function includes determining a resource block allocation for the communication based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein scheduling the communication using the DU function includes determining a resource block allocation for the communication based on the one or more symbols not being provided by the parent node [paragraphs 0353, 0357, 0358, 0421, wherein scheduling the communication using the DU function includes determining a resource block allocation for the communication based on the one or more symbols not being provided by the parent node (IAB may support mechanisms for orthogonal partitioning of time slots and/or frequency resources between access and backhaul links across one or multiple hops)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by determining a resource block allocation for the communication as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 11, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication based on interference from the allocation from the parent node for the MT function.
However, Park teaches wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication based on interference from the allocation from the parent node for the MT function [paragraphs 0421, 0438, 0449, wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication based on interference from the allocation from the parent node for the MT function (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling the communication based on interference from the allocation from the parent node as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 12, Nokia discloses the method of claim 1, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication without adjustment.
However, Park teaches wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication without adjustment [paragraphs 0266, 0297, 0298, 0323, 0362, 0421, wherein if the wireless device does not know whether the parent node provided the one or more symbols, the wireless device schedules the communication without adjustment (interference constraints may be needed)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Nokia by scheduling the communication without adjustment as taught by Park because it would provide the Nokia's method with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 13, Nokia discloses the method of claim 1, 
wherein the wireless device comprises an integrated access and backhaul (IAB) node [page 1, section 1, page 3, section 5.18.XX, wherein the wireless device comprises an integrated access and backhaul (IAB) node (parent IAB-node may transmit the Provided Guard Symbols)].

As per claim 16, Nokia discloses the apparatus of claim 14, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the means for scheduling is further configured to schedule the communication using the DU function based on interference conditions when the one or more guard symbols are not provided by the parent node.
However, Park teaches wherein the means for scheduling is further configured to schedule the communication using the DU function based on interference conditions when the one or more symbols are not provided by the parent node [paragraphs 0362, 0421, 0424, 0453, wherein the means for scheduling is further configured to schedule the communication using the DU function based on interference conditions when the one or more symbols are not provided by the parent node (IAB may implement mechanisms to resolve interference experienced at the IAB-node between access and backhaul links at an IAB-node; interfering IAB-node is transmitting in DL via its DU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling the communication using the DU function based on interference conditions as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 17, Nokia discloses the apparatus of claim 14, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the means for scheduling is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function when the one or more symbols are not provided by the parent node.
However, Park teaches wherein the means for scheduling is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function when the one or more symbols are not provided by the parent node [paragraphs 0421, 0438, 0449, wherein the means for scheduling is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function when the one or more symbols are not provided by the parent node (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by selecting a link having a lower interference level from the allocation from the parent node as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 18, Nokia discloses the apparatus of claim 14, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the means for scheduling the communication using the DU function is further configured to select a beam direction based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein the means for scheduling the communication using the DU function is further configured to select a beam direction based on the one or more symbols not being provided by the parent node [paragraphs 0241, 0262, 0264, 0349, 0362, 0431, wherein the means for scheduling the communication using the DU function is further configured to select a beam direction based on the one or more symbols not being provided by the parent node (estimating a beam quality of a links between a wireless device and a base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling the communication using the DU function includes selecting a beam direction as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 19, Nokia discloses the apparatus of claim 14, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose
However, Park teaches wherein the means for scheduling the communication using the DU function is further configured to select a communication direction when the one or more symbols are not provided by the parent node [paragraphs 0264, 0266, 0353, wherein the means for scheduling the communication using the DU function is further configured to select a communication direction when the one or more symbols are not provided by the parent node (route selection)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by selecting a communication direction as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 22, Nokia discloses the apparatus of claim 20, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the at least one processor is further configured to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node.
However, Park teaches wherein the at least one processor is further configured to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node [paragraphs 0362, 0421, 0424, 0453, wherein the at least one processor is further configured to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node (IAB may implement mechanisms to resolve interference experienced at the IAB-node between access and backhaul links at an IAB-node; interfering IAB-node is transmitting in DL via its DU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling the communication using the DU function based on interference conditions as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 23, Nokia discloses the apparatus of claim 20, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the at least one processor is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more guard symbols are not provided by the parent node.
However, Park teaches wherein the at least one processor is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node [paragraphs 0421, 0438, 0449, wherein the at least one processor is further configured to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by selecting a link having a lower interference level from the allocation from the parent node as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 24, Nokia discloses the apparatus of claim 20, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the at least one processor is further configured to select a beam direction based on the one or more symbols not being provided by the parent node.
However, Park teaches wherein the at least one processor is further configured to select a beam direction based on the one or more symbols not being provided by the parent node [paragraphs 0241, 0262, 0264, 0349, 0362, 0431, wherein the at least one processor is further configured to select a beam direction based on the one or more symbols not being provided by the parent node (estimating a beam quality of a links between a wireless device and a base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by scheduling the communication using the DU function includes selecting a beam direction as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 25, Nokia discloses the apparatus of claim 20, wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose wherein the at least one processor is further configured to select a communication direction based on the one or more guard symbols not being provided by the parent node.
However, Park teaches wherein the at least one processor is further configured to select a communication direction based on the one or more symbols not being provided by the parent node [paragraphs 0264, 0266, 0353, wherein the at least one processor is further configured to select a communication direction based on the one or more symbols not being provided by the parent node (route selection)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Nokia by selecting a communication direction as taught by Park because it would provide the Nokia's apparatus with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 28, Nokia discloses the non-transitory computer-readable medium of claim 26, further comprising wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose code to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node.
However, Park teaches code to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node [paragraphs 0362, 0421, 0424, 0453, code to schedule the communication using the DU function based on interference conditions, when the one or more symbols are not provided by the parent node (IAB may implement mechanisms to resolve interference experienced at the IAB-node between access and backhaul links at an IAB-node; interfering IAB-node is transmitting in DL via its DU)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Nokia by scheduling the communication using the DU function based on interference conditions as taught by Park because it would provide the Nokia's medium with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 29, Nokia discloses the non-transitory computer-readable medium of claim 26, further comprising wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose code to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node.
However, Park teaches code to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node [paragraphs 0421, 0438, 0449, code to select a link having a lower interference level from the allocation from the parent node for the MT function based on the one or more symbols are not provided by the parent node (if the interference of the first cell is less than a power/interference value (e.g., the interference of the first cell: medium/low interference and/or −17 dB<−15 dB), the first access node may decide/determine to initiate the handover of the wireless device to the first cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Nokia by selecting a link having a lower interference level from the allocation from the parent node as taught by Park because it would provide the Nokia's medium with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

As per claim 30, Nokia discloses the non-transitory computer-readable medium of claim 26, further comprising wherein if the one or more guard symbols are not provided by the parent node [page 3, section 5.18.XX, page 4, 6.1.3.XX, wherein if the one or more guard symbols are not provided by the parent node (desired number of guard symbols the IAB-node would like the parent IAB-node not to use for the IAB-node MT at the edge)], Nokia does not explicitly disclose code to select a beam direction based on the one or more symbols not being provided by the parent node.
However, Park teaches code to select a beam direction based on the one or more symbols not being provided by the parent node [paragraphs 0241, 0262, 0264, 0349, 0362, 0431, code to select a beam direction based on the one or more symbols not being provided by the parent node (estimating a beam quality of a links between a wireless device and a base station)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Nokia by scheduling the communication using the DU function includes selecting a beam direction as taught by Park because it would provide the Nokia's medium with the enhanced capability of enabling flexible deployment of cells [Park, paragraph 0322].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Padmanabhan et al., International Publication WO 2020/202190, discloses multi-hop IAB scenario, wherein the reference node with capability configures guard symbol for at least one child node.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469